701 S.E.2d 669 (2010)
STATE of North Carolina
v.
Derrick Rochell FOREMAN.
No. 270P10.
Supreme Court of North Carolina.
August 26, 2010.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Nicholas C. Woomer-Deters, for Derrick Rochell Foreman.

ORDER
The state's petition for writ of certiorari is allowed for the limited purpose of entering the following order:
Rule of Appellate Procedure 21(c) mandates that petitions for writ of certiorari "shall be filed without unreasonable delay." See, e.g., State v. Rush, 158 N.C.App. 738, 741, 582 S.E.2d 37 (2003) (finding that "fouryear delay in challenging a judgment constitutes `unreasonable delay'" under Rule 21(c)); Huebner v. Triangle Research Collaborative, 193 N.C.App. 420, 426, 667 S.E.2d 309 (2008) (holding that defendant's three-year delay in requesting certiorari review constituted "unreasonable delay" under Rule 21(c)). Defendant's thirteen-year delay in filing his petition for writ of certiorari in the Court of Appeals constituted unreasonable delay. Accordingly, the Court of Appeals' order allowing defendant's petition for writ of certiorari is reversed and defendant's appeal is dismissed.